10/11/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                       PR 06-0422


 IN THE MATTER OF THE PETITION                                    ORDER          OCT 1 1 2022
                                                                              Bowan Grenvvood
 OF DEVON T. MONGELUZZI                                                     C. k of Supreme ._.ourt
                                                                               titate of Montana



      Devon T. Mongeluzzi has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Mongeluzzi's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule VII.A.9, Rules of Admission.
      Mongeluzzi passed the MPRE in 2014 when seeking adrnission to the practice of
law in the State of California. The petition states that Mongeluzzi has been practicing law
"without any ethical or disciplinary issues" since 2015. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Devon T. Mongeluzzi to waive the
three-year test requirement for the MPRE for purposes of Mongeluzzi's current application
for admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this I tq ..;), of October, 2022.




                                                          Chief Justice
    Justices




2